                Case 1:20-cv-10448-JGK Document 12
                                                10 Filed 02/26/21
                                                         02/25/21 Page 1 of 1




                                                             February 25, 2021

VIA ECF
Honorable Judge Koeltl
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007

          Re: Sanchez v. Gibson Brands, Inc.; Case No: 1:20-cv-10448-JGK

To the Honorable Judge Koeltl,

          I represent Plaintiff Christian Sanchez (hereinafter “Plaintiff”) in the above-referenced
matter.

       The initial conference for this matter is set for Friday, February 26, 2019 at 12:30 p.m.
However, Plaintiff’s Counsel will be observing the Holiday of Purim and our offices will be
closed. As a result, Counsel for Plaintiff is requesting on consent, an adjournment of the
conference.

          Thank you for your time and consideration of the above request.


                                                             Respectfully submitted,

                                                             /S/ Joseph H. Mizrahi
                                                             Joseph H. Mizrahi, Esq.




      The conference is adjourned to March 12, 2021 at 12:30 p.m.

      SO ORDERED.

      New York, New York              /s/ John G. Koeltl
      February 26, 2021               John G. Koeltl, U.S.D.J.
